Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 1 of 53




                        JX28
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 2 of 53




                                    Ed Sarrett, M.A
                         Licensed hfarriage and FamBy Therapist
                                  1550 The Alameda, Suite 303
                                      San Jose, CA 95126

                                         408230.2652


Dear Jvir. Reiter and Mr. Stein,

         Please find the following documents regarding Mauro Botta:

    "    Case conceptualization
    ..   Case notes
    "' Emails
    ,. :My office policies form
    "' Staternent of Account
    •    POGO article
    " Letter regarding dates of sessions
    .. HIP AA release

There are a handful of text messages (3 or 4) regarding atTiving a couple of minutes late
for an appointment, but I can't figure out how to print them. Please advise if that is
absolutely necessary, and I will figure that out
                              /


Sincerely,       ,ri /:~ I/
Ed Sarrett       V




                                                                                            SarrettOOOOO 1

                                            JX28-1
 Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 3 of 53




                               Case Conceptualization for:

                                       Mauro Botta



Demographic Info:

Mauro Botta is a 40- year old white male who lives in San Jose, CA and is originally
from Italy. He emigrated here a number of years ago and had worked as an auditor for
PricewaterHouse Cooper for a number of years before his employment there was
terminated.

Presenting Problem, getting into therapy:

Since being fired, he reports having suffered a good deal of anxiety with some physical
symptoms: sleeplessness, accelerated heart rate, excessive wony, depressed mood and
anger. He was referred for psychotherapy by his physician, Dr. Anthony Saglimbeni.

Family:

Mauro reports nothing unusual in his family history. Parents moved around in Italy a
couple of times which resulted in Mauro having to adapt to new school settings and being
in classes with older students. He reports good relationships with both parents and his
brother. Parents provided him with a loving and caring upbringing. He goes to visit
them in Italy regularly every year for several weeks and is in frequent contact with them
via phone/computer.

Red Flags:

There is no suicidality or violent ideation toward himself or others. There is no substance
abuse. He uses alcohol in moderation. No other drugs. There is no reported history of
physical, sexual or emotional abuse. There are no previously diagnosed psychiatric
disorders.

Mental Status:

Mauro's general appearance is completely normal. He shows a normal range of emotions.
He looks like his age, is of normal stature, is always well-groomed, demonstrates good
hygiene and is appropriately dressed. There are no visible tattoos or piercings. There are
no unusual facial gestures, tics nor inappropriate faci~l expressions that are incongruent
with what he is describing. His body and skin appear to be completely normal. When he
reports feeling tired, he looks it.




                                                                                              Sarrett000002

                                         JX28-2
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 4 of 53




Engagement with Interviewer (me):

Eye contact is always appropriate. He always answers questions with candor and he is
remarkably consistent and congruent in his descriptions of feelings when talking about
work, leisure time or some other topic of interest to him. Affect and appearance are
normal.

Motor:

No unusual motor activity~

Speech:

Expression is normal, fluent; comprehension is normal. Native Italian speaker but speaks
fluent English with a recognizable Italian accent.

Formal Thought Disturbances:

None. Vecy logical, coherent, no word salad, no flight of ideas, vecy insightful,
intelligent.

Mood:

In all sessions shows a range of emotions appropriate for the context of the moment -
work, family, friends, dating, social activities, movies.

Thought Content:

There is worry, rumination about work future (lawsuit), what seems to be reasonable
anxiety and concern about being "blackballed" in bis industry for having been a
wbistleblower.

Perceptions:

No hallucinations, no suicidal ideation.

Insight:

Not sure about insight regarding why previous employers are behaving as they are
although very conscious of why partners wouldn't want him to return. Impulse control is
normal, motivation to work, get things done, have a social life are good.

Defenses:

Good sense of humor, has been willing to hold nothing against former employers, very
willing to field "tough" questions, not afraid to take a look at bis own foibles,
imperfections.




                                                                                           Sarrett000003
                                           JX28-3
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 5 of 53




No serious neurotic or immature defenses: no isolatio~ displacement, reaction formation,
regression, etc.

Cognitive distortions:

None. Doesn't seem to engage in all-or-nothing thinking, overgeneralizing, mind-
reading, catastrophizing, etc.


DSM Diagnosis

Adjustment Disorder with mixed anxiety and depressed mood         309.28 (F43.23)

   A. Development of emotional problems in response to be fired from job.
   B. #2 - significant impairment in social, occupational, or other important areas of
      functioning.
   C. The stress-related disturbance does not meet the criteria for another mental
      disorder and is not merely an exacerbation of a preexisting mental disorder.

Assess from Theory:

Transactional Analysis would about how strong the NP (Nurturing Parent) part of his
Parent Ego State is. It seems as though the CP is most dominant and holds Mauro to a
strict adherence to his internalized values, religious norms, gentlemanly code of conduct
and that makes it difficult for Mauro to respond differently in environments where he
perceives those values as compromised (not that his acting in this manner is a bad thing;
it is, however, counter-cultural and not the norm!).

From Satir: communication style analysis: tries to be a leveler, taking self, other and
context into account, doesn't always take into account feelings of other or anticipate
consequences of his "leveler" communication in certain contexts, which makes it difficult
for him to understand people's reactions who are less direct and blunt.

Goals:

Help Mauro cope with difficult feelings, stress, anxiety, anger that have been a
consequence of his being fired.

Interventions:

Reflective listening, validating feelings, motivational interviewing techniques designed to
elicit strengths and own ideas of how to cope well.

Treatment Plan:

Continued therapy appointments as long as client finds them helpful. Continued
monitoring of sad feelings to assess for depth of depressio~ monitoring of anxious




                                                                                              Sarrett000004

                                         JX28-4
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 6 of 53




feelings and whether 'or- not they continue to interfere with daily functioning, happiness,
work, diet, sleep, exercise.

Conclusion:

Mauro Botta is functioning well given what an ordealthe firing and lawsuit have been:;




                                                                                              Sarrett000005
                                          JX28-5
 Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 7 of 53




Mauro Botta

Sept20,2017

Met client for first time. Speaks English very well although with Italian accent. Reports
feeling anxious about the future after being let go from job. Reported symptom of .
occasional accelerated heart rate and worry about his reputation. Sad about losing job,
feels very unfairly treated. Described symptoms of panic. Worked as an auditor for well-
known auditing company and encountered unethical/illegal auditing practices and blew
the whistle. Worries a lot about what will happen with a lawsuit he will bring. Very .
heightened sense of right and wrong, adheres very strictly to his value system. Reports
that he "has to do the right thing", but wishes to return to employment with company.

Prays the rosary every day, attends mass regularly, plays tennis and is physically active.
Diet and sleep are OK for now.

No diagnosis yet. Next appointment 9/27/2017

Sept27,2017

Used session to find out more about move to the US. Reported being enamored of the
classic age of American cinema. Mentioned Cary Grant as an important icon for him.
Reports anxiety as not that debilitating although definitely aware. Reports that "I just
don't get it" referring to company's letting him go, having trouble understanding not -
wanting him to act in an ethical manner. Still thinking constantly about being let go and
being re-instated.

Diet, exercise are just OK, sleep not easy, not complete. Some feelings of fatigue.


  •   Tentative diagnosis: Adjustment Disorder with anxiety and depressed mood.

 •    Symptoms include a combination of depression and anxiety.

Meets criteria:

 •    Having emotional or behavio~ symptoms within three months of a specific
      stressor occurring in your life

 •    Experiencing more stress than would normally be expected in response to a
      stressful life event and/or having stress that causes signifu:ant problems in your
      relationships, at work or at school (beingfiredfromjob)



Next appointment 10/4/2017




                                                                                             Sarrett000006

                                         JX28-6
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 8 of 53




Oct 4, 2017

M reports having a hard time with work situation. Reported more information, hard to
follow for me the explanation of the ins and outs of the auditing business. Reports
finding it helpful to get together with friends to de-brief what is happening in his life.

Client looks tired, stressed.

Work situation weighing on him, worried about the future, strong desire to be re-instated
at company. Has a hard time understanding the behaviors of others who don't act
according to a stricter sense of right and wrong.

Encouraged continued attempts to "center" or soothe himself with prayer and spiritual
practices. Continue to play tennis, continue to socialize with friends.

Next appt. is 10/11/2017.

Oct 11, 2017

Heard more of story about coming to the US, some family information. Parents still alive
and living in northern Italy. Goes home to visit them every year at Christmas time for 3
weeks. Has a brother who lives there also. Describes himself as more like mom than dad,
can be very excitable but then storm passes~ Brother and father are more contained in the
expression of their emotions. Used to work for same company in Italy but really
explored options for working here in the US and ended up in San Jose. Has loved living
in the US and doesn't regret having moved here at all. Realized a life-long dream in
coming here. Hates the level of corruption in Italy and thinks it's much better here.

Explored whether or not he missed living in Italy, missed his family, etc. Reports that
not at all, very happy that he moved to the US and is able to keep in touch with them
regularly with chatting, etc.

Picks and chooses very carefully which topics he discusses with parents since he doesn't
want them to worry, nor does he want them telling him what to do.

Isn't so comfortable in the world of feelings, doesn't find feelings very useful at times.

Next appt. 10/18/2017

Oct 18, 2017

Tough week for client, exploring options for advancing lawsuit with Dept. of Labor and
SEC. Having difficulty not ruminating about uncertainty of his future.

Wants publicity for lawsuit so that the wrongs can be corrected. Doesn't seem to allow
the notion of potential hann to career to outweigh adherence to what he thinks is right.




                                                                                             Sarrett000007
                                           JX28-7
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 9 of 53




While client reports worrying about this constantly, it doesn't seem to interfere with his
job performance.

Taught breathing exercise to get to a state of mindfulness in the moment. M is open to it.
Will check next week to see how it went.

Next appt. 10/25/2017

Oct 25, 2017

Another tough week. Client reported that he .tried breathing exercises a couple of times
and they seemed to be helpful.

Explained idea of trying to stay in the present moment. Confirmed again that praying the
rosary is helpful for him and that he feels calmer after doing so. Explored importance of
his faith life again. Client wondered that ifhe hadn't gone into his current line of work,
would the priesthood have been an option. Validated that it would seem to align very
well with his moral compass. Once again made the connection between moral compass,
worldview and Star Trek and why the show, the movies and the conventions are so
important to him.

Next appt. 11/1/2017

Nov 1, 2017 through Nov 29, 2017

Spent a lot of time trying to understand: family dynamics, especially around expression
of feelings, relationships with father, mother and brother, differences between Italy and
the US and why there was such a strong attraction to move here, greater sense of "moral
compass", for example how hypocritical it is for mafia to be so religious and how the
church tolerates/tolerated that, how there have been no romantic attachments for Mauro -
feeling as though ifhe had family commitments he might have to sacrifice some of his
adherence to values and be less inclined to self-advocate strictly according to his value
system.

Assessed for diet, sleep and exercise - not always sleeping well, spends lots of time
thinking about work situation.

Next appt. 12/6/2017

Dec. 6, 2017

Client reports that it was another eventful week. Diet OK, not sleeping enough. Looks
tired.

Talked about upcoming trip to Italy to visit family for Christmas.




                                                                                             Sarrett000008

                                         JX28-8
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 10 of 53




Parents are concerned about him and lawsuit, feel that the way he wants to stick to his
principles is worrisome for them. Sometimes M doesn't tell them everything that is
happening since he doesn't want them to worry.

Intervention: wondered whether parents want to know what is going on with their •
children even if it's worrisome?

Response: Not convinced that sharing would be worth it, too difficult for them to hear
about, doesn't wish to make things harder for them.

Still want him to monitor diet, exercise, sleep if possible.

Still maintaining a good social life with friends.

Next appt. Dec. 13

December 13, 2018

Talked about plans for Christmas with family in Italy. M reported looking forward to
going, but also feels obligated to go. Still in touch with friends who work for his
company in Italy.

Still in touch with some of his "kids".

Spent time talking about his car. Seems to have become loyally attached to his car, has
associations with it, spends money to keep it running well even though it's older.

Intervention: wondered if some time away will help him think less about lawsuit?
Response: yes and no but mostly no since it seems impossible to escape thinking about it.

Next appt. Jan 8 2018

January 8, 2018

Good trip to Italy, happy to be back. Looks a little less tired. Spent time with mother,
father and brother.

Spent time talking about a board game they played where dad and brother argued.
Observed that he and mother are more alike, get emotions out and are done with it, unlike
brother and father who get angry with each other and seem to hold on to it for a while,
unable to resolve easily, wait for some time to pass and let it blow over.

M had hard time understanding this way of communicating about feelings - what's the
point of not being direct? Next appt. Jan 24




                                                                                            Sarrett000009
                                           JX28-9
 Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 11 of 53




January 24, 2018

M reports having a hard time with the work and work places he's had to pick up since
being let go by previous company. Has a hard time finding meaning in it, missing his
workmates and his "kids", the team he was instrumental in creating. Showed me
"personality" evaluation", reported that he felt it was pretty accurate about him, wanted
to know what I thought. I agreed.

M is very blunt and direct, which are qualities not everyone always appreciates. He has a
hard time understanding why this is so since he really values the clarity of what he
communicates to partners and doesn't understand why they don't feel similarly about his
directness.

Reports that his team of "kids" really appreciates his clarity with and support for them
and always feels that his openness and lack of interest in "hiel1ll'Chy" are cpnducive to
creating an effective team.

Next appt. Feb 7

February 7, 2018

Began spending time with M's fascination with American movies and the TV show Star
Trek. Has thought very deeply about the America portrayed in the Golden Age of
American Cinema, and in Star Trek. Admires Cary Grant and other actors and films,
thinks Cary Grant is the way a man oughtto be in the world. Really admires the vision
for the future, human connections, values, relationships portrayed among the crew of Star
Trek. The way the team/crew works, the personalities and sense of humor, camaraderie,
are all experienced very positively by M.

Talked about some of the experiences he's had of going to conventions, photo ops with
actors, hearing different actors and others involved at talks they have given. Definitely a
Trekkie.

Definite mood swings, more upbeat, when talking about movies, culture, comparing
United States and Italy.

Next appt. Feb 28

February 28, 2018

S: Can't stop thinking about lawsuit, determined to keep fighting.
0: Seems tired, but not at all ready to throw in the towel

A: Doesn't meet critieria for GAD or Major Depression but does feel anxious and
depressed. Still very affected (hurt) by having been fired and is having a hard time
understanding it, adjusting to it, has hard time sleeping. Still socializing with frie11ds, had
been taking tennis lessons.




                                                                                                  Sarrett000010
                                          JX28-10
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 12 of 53




I: Asked again about the advantages that would come if he "settled" the suit
R: No way, cannot back down from the principle of the thing. Wants to be reinstated
since he was fired unjustly, not for poor work performance. Wants to return to work with
his "kids", hls team.

P: Keep providing a safe place for M to share feelings of frustration, anger and sadness.
Keep assessing for signs of clinical depression or anxiety.

Next appt. March 7

March 7, 2018

Conceptualization from Transactional Analysis:

P: strong, controlling (critical) parent - strong sense of duty, obligation (not to parents
necessarily, nor to bosses who don't do the right thing), doing the right thing, religious
faith, attendance at mass (even when on the road). Not as strong NP (Nurturing Parent) -
not as compassionate toward self (self-protection) not high on his list of priorities if it
means sacrificing adhering to values.

A: very analytical, Adult in TA is this way

C: Adapted, Free or Rebellious: adapted in terms of preparing himself for a career that
aligns with values very harmoniously, free in the sense of what he tries to create with his
non-hierarchical approach to working with and leading teams, rebellious in terms of
response concerning adherence to a status quo he cannot support (e.g. whistleblowing).
Rebellious in the sense ofleaving Italy to come fulfill his dream of living in America.

Plan: work on NP

Next appt. March 14

March 14, 2018

S: Has not enjoyed work environments in jobs he's had to get after leaving previous job.
0: Seems tired, frustrated

A: Recounts weekly progress of new developments in work situation, thinks about it
constantly. Dealing with this is a grind that during some weeks he seems to handle better
than others.

I: Does it ever seem like it's too much to keep carrying on the fight?
R: No, he's as determined as ever, cannot abandon what he knows is the right tltlng to do.

Plan: Keep on checking for depressive, anxious signs, symptoms. Keep on ~quiring
about health: diet, sleep and exercise.

Next appt. March 21




                                                                                              Sarrett000011

                                         JX28-11
 Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 13 of 53




March 21, 2018

Conceptualization from Satir, with simultaneous goal of working on NP:




For M to be acting congruently (talcing all of these into account), he would have to be
interacting with a congruently acting other party. M can take own needs, desires, values
into account (and they clearly align with values he has), but cannot take the other's
position, values, etc. into account in the context of a workplace and a role which need to
have the values he espouses.

How to cope when other party doesn't act congruently. Satir: the problem isn't the
problem, it's the coping.

Plan: for work on NP, M will continue to practice breathing, praying rosary, going to
mass, playing tennis, socializing with friends to keep some sort of balance and .sanity in
his life.

Next appt. March 28, 2018
March 28, 2018

Assessed for diet, sleep, exercise - not sleeping as well as would be good.

Recounted more about progress oflawsuit, more of unsatisfying work he's been doing.
M's life has a routine: work (unsatisfying), work on lawsuit (frustrating, drudgery),
staying connected with friends (getting support, having fun), with lawsuit dominating
much of his waking life.

Has related over several sessions about having contacted different govt. entities, etc. to
further his cause, not my world, hard to keep track of each one and their significance in
this process.

Interventions include: validating feelings of frustration, anger, sadness ..,. joining.
Response: reports feeling the benefit of having someone to talk to and explore this with.

Next appt. April 11, 2018




                                                                                             Sarrett0000 12

                                         JX28-12
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 14 of 53




April 11, 2018

S: Busy week.
0: Looks normal, no more or less stressed than usual
A: Still constant in his desire to bring the suit, still hopes for reinstatement.
I: Validated feelings, reflective listening, open-ended questions, affirmations about
persistence, adherence to convictions.
P: Provide consistent high quality listening to support M as he goes through this lawsuit.

Next appt April 18

April 18, 2018

I: What is so appealing about Star Trek? (seems to be a line of questioning which allows
him to open up more about relationships. emotions)
R: A envisioning of what is best about humankind, the ability to be heroic, to be
connected to and appreciate a diverse world(s).

Another attempt to understand better M's inner world. There is nothing "Trekkie" weird
about his love of Star Trek. It seems totally in line with his Christian/Catholic values of
truth-seeking, honesty, integrity, loyalty, care for others.

Next appt. April 25

April 25, 2018

S: More details about lawsuit, other activities during the week.
0: Seems to be keeping an even keel throughout the week.
A: Doing OK dealing with stressors oflawsuit. No decrease in resolute desire to pursue
lawsuit to the end. No desire to settle.
P: Follow client's lead in terms of content of sessions, use MI techniques to foster an
environment of whatever changes the client wishes to pursue. None at the moment.

May 2, 2018

Continued to monitor feelings, mood about events in his life. Continue to monitor diet,
sleep and exercise. Continues to cope with stress of situation.

May 9, 2018 and May 16, 2018

Concern about brother's well-being -perhaps dealing with depression. Not sure how to
proceed to support him, not sure what to tell parents. Got some of his information about
brother's emotional state from brother's partner. Not sure if brother would be angry with
M trying to help more indirectly. Not sure if concern is to do with fear of brother's
reaction to knowing M was speaking to partner without his knowing or just discomfort
with communicating about feelings in ways he isn't used to in his family context.




                                                                                              Sarrett0000 13
                                         JX28-13
 Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 15 of 53




May 23, 2018 and May 30, 2018

Spent some time talking about the POGO (Project on Govt. Oversight) piece where M's
situation is highlighted in some detail. M felt good about this exposure and how it has
led to interest in his case and in his cause (more important to him) on the part of others in
the world of auditing/oversight.

M very focused on progress of case. When there is "movement" he seems energized.

Intervention: what did it mean that the professor in the article described what was going
on as "very disturbing"?

Response: it means a lot not to always feel alone in this fight.

Next appt. June 6

June 6, 2018 and June 13, 2018

S: Same, lots of time ruminating about case
0: Not much change in appearance, affect, obvious that he• s tired.
A: nothing new, still coping, still functioning, still going to work, even though hating it.
I: asked about dealing with work situations
R: clear that he has higher expectations for job satisfaction, competence Qf coworkers,
ethical considerations of the places he works at.                               .
P: Continue to support M and provide safe space for airing out hard feelings. Seems to
benefit from having a non-judgmental and accepting place to do this since it's clear that
what we talk about isn't about solutions.

June 20, 2018 and June 27, 2018

Spent more time exploring hurt of the experience of losing job, being escorted from the
building. Idea of justice and fairness are very important to M.. That people would not act
honestly and with integrity is still very hard for him to accept/believe.


July 11, 2018 and July 18, 2018

Client looked a little fresher than last couple of weeks. although reported feeling tired.
Seemed to have a better frame of mind about work although still quite upset about how
his boss got to be where she is in the company where he works now.

Talked about the idea of his asking whether or not something is normal or sane. Has
brought this up a couple of times.
Intervention: no diagnosis of delusional thinking, etc. just a very consistently strict
adherence to his value system and an inability to act in a manner untrue to it.

Reported on attempts to explore job market. Definitely feels "blackballed" by previous
employer because of whistle blowing.




                                                                                                Sarrett0000 14

                                         JX28-14
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 16 of 53




Reported beginning to have feelings for a coworker but not liking that this was the case
because of the timing.

Treatment plan: continue to work on understanding feelings and their value, continue to
encourage physical activity, diet, sleep to cope as well as possible with negative feelings.
Continue to encourage mindfuJness/prayer life. Continue to encourage social
contacts/network.

Next appt. July 25

July 25, 2018

M looked tired but a little more upbeat than previous session. Reported having an
eventful week - is it possible that previous employer might re-instate him?, which is what
he would like above all else. but also experienced very angry feelings because company
wants a couple of parts of the lawsuit dismissed - said very damaging things about him
and his reputation which aren't true for M.

Asked about managing anger: played tennis but resigned to not being able to do anything
about it, work situation - felt ''impotent".

Spent time talking about movies, Star Trek series and how the later versions and the
movies do not capture much of the spirit of the original. For M, very upbeat and hopeful
view of humanity's potential. He is off to Las Vegas for Star Trek convention. Next
appt. in 2 weeks.

August 8, 2018

Had usual great time at convention. Always seems to be an uplifting experience. When
he has spoken about the conventions, it's always with a sense of appreciation and
fascination with the phenomena of Star Trek.

I don't ever experience him as a mere groupie. He is encyclopedic in his knowledge of
the series and the movies and the spin-offs and his affect changes for the positive when
he speaks of it. He admits he's very much an idealist/optimist and the series/movies help
him in some way to envision the best in people, in humankind and in the future. It seems
to help him keep an upbeat frame of mind during this difficult time of the lawsuit and
uncertainty in his professional life.

August 15, 2018

Very aware of attraction toward a coworker. Underscored again that he has no
experience in this realm. Notices the attraction, but also feels that his involvement in the
lawsuit doesn't make for great timing for a relationship.




                                                                                               Sarrett0000 15
                                          JX28-15
 Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 17 of 53




August 22, 2018

Usual work woes, commute time, atmosphere at work, attraction toward woman not
coming at a good time. Still maintaining a regular social life with friends. Seems to be
holding up OK.

August 29, 2018

Sessions have fallen into a routine of M telling me about any new developments in the
lawsuit. We also speak about work experiences, interactions with the woman he's
interested in.
My interventions are almost always based on an opportunity I see in the conversation to
help M, process a feeling or feelings since his default is to not pay close attention to his
own feelings. While he isn't a "placater" bis preferred commurucation style is probably
as the intellectualizer or being "superreasonable" and now allowing for the "illogic" of
the feeling world, including bis own.


September 5, 2018

Have had several interactions in the past few sessions about the value of feelings, Since
he is very analytical and reasonable, in certain situations, it seems difficult for him to get
to a place of selfMcompassion and his compassion toward others in the work setting goes
toward the workers that are not in charge.

Sleep still not going so well.

Plan: continue with interventions that focus on a feeling and the meanings associated
with that feeling or those feelings to help M become more fluent in the language of
feelings. Continue to assess for diet, sleep, exercise, anxiety and depressive symptoms.

September 12, 2018

Diet and exercise are OK, sleep not as good. Still ruminating a lot about lawsuit.

September 19, 2018

Not satisfied at work, not hearing much about anxiety or depression. Seems to be able to
get up and go to work, socialize with friends, but thinks constantly about the case.

September 26, 2018

Told me the story of demands of the "othe~ side" in terms of providing mess~ges,
communications. Told of the tedium of gathering info, copying, collating, etc. Expressed
frustration at the uselessness of the exercise of providing all those messages between
friends and acquaintances, a lot ofwbich had to do with bis movie reviews and.other info
not connected to his work life.
I: Validated feelings, reflective listening




                                                                                                 Sarrett0000 16

                                          JX28-16
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 18 of 53




P: Continue to provide safe space to vent, get feelings validated. Check on levels of
anxiety and depression.

October 3, 2018

Weekly update on lawsuit - frustration, disappointment, disillusionment.
Determined to stick it out Still very motivated to follow through.

October 10, 2018

S: Feeling worn down, exhausted, not quite hopeless
0: Looks very tired, expresses frustration, but shrugs shoulders, gestures of resignation,
mood can shift from pretty low during session to more upbeat depending on the topic
(movies, social life, brother)
A: Pretty steady and consistent in carrying on, talking about different aspects of lawsuit,
doing pretty well staying connected to friends.
October 17, 2018

Getting very interested in woman he's going out with. Made point again that the timing
isn't good since his energies are taken up by work and lawsuit. Still very curious. Very
new territory for him.

October 24, 2018

Talks more openly about attraction to woman, the newness of contemplating possibly
being in a relationship.

October 31, 2018

Another date - has let her know how much he cares about her. Flowers, message of
affection. No clear response from her.
I: patience? Get to know her better? Stages of relationships ...
R: I'm not a very patient person (not comfortable in the realm of uncertainty)

November 7, 2018

Update on lawsuit - slow progres

November 14, 2018

M very animated about work situation, having to travel to Petaluma. Reports being very
unhappy in work. Felt very positive about progress of lawsuit with upbeat reaction to
lawyer's performance and disappointment about the way management at previous
employer was dealing with him, which he learned during deposition.

Not sleeping well.




                                                                                              Sarrett000017
                                         JX28-17
  Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 19 of 53




 Described more about business dealings his brother was having back in Italy and more
 about he had helped to mediate differences between the parties involved.

 Still very taken with woman he has been dating. Describes himself as shy in his
 interactions with her but still assertive in his interactions at work and wondered about the
 meaning of that with him. Definitely cites lack of experience in the realm of dating.

 Next appt. Nov 28

 November 28, 2018

 S: tired, confused
 0: seems tired. but not as run down as in other sessions

 A: in a confused state about the woman he's been dating, unsure about how to proceed
 give the newness of thinking about being in a relationship.

 I: Asked how he felt around her?
 R: quite taken, confused, new feelings, unsure what to say, learned that she is in an
 "unresolved previous relationship", and didn't know what that meant.

 P: Continue exploring feelings, thoughts about romantic relationships, continue to
 explore self-admitted impatience. Continue to explore what it would mean if this
 relationship didn't pan out.

 Next. Appt. Dec. 5, 2018

 December 5, 2018

  S: not bad considering commute to Petaluma and back, disappointed in progress with
  lawsuit, losing motions, enjoyed long date with woman he's quite taken with.
  0: Seems tired, but in decent spirits, although clearly frustrated with situation with not
  knowing how to proceed with young woman.
· A: Coping well with disappointing moments re: the lawsuit, commute, this particular
  worksite not as bad as others, uncertain status of relationship - just friends or what?
  I: Asked if he had an idea about how to start conversation with woman about where the
  relationship is going? Gave examples of"gentle start-up", "permission-asking" ways of
  beginning the conversation.
  R: Seemed to think that was a good idea
  P: Continue to validate feelings of frustration regarding progress of lawsuit, progress of
  relationship. Discuss trip to Italy and possible ways of using it to de-stress and enjoy
  time with family.

 Next appt. Dec 12




                                                                                                Sarrett000018
                                         JX28-18
             Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 20 of 53



s,,,bb,ct: Re: Voice mail for initial consultation
   nue: October 2, 2017 a! 10:20 AM
      To . Sarrett, Ed ti:cI,·:\/c<')L


         Perfect



         from: Sarrett, Ed
         Sent: Monday, October 2, 2017 10: 18 AM
         To: Mauro Botta
         Subject: RE: Voice mail for Initial consultation

        Hi, Mauro,

                     How does Tuesday at 7 p.m. -work'? Thanks.

        Ed

        Ed Sarrett, lvLA.
        Licensed Marriage and Family Therapist
        1550 The Alameda, Suhe 303
        San Jose, CA 95126
        408~230-2652

        www.careparenting.net

        From: Mauro Botta [mailto:siskodlg@gmaiLcomJ
        Sent: Monday, October 2, 2017 9:46 AM
        To: Sarrett, Ed <esarrett@bcp.org>
        Subject: Re: Voice mail for initial consultation

        Ed,

        there is a big meeting on my building on Wed evening 10/4, so I was hoping if we may do our
        session any other evening this week? Please let me know

        Thanks!

        Mauro,




            I will bring a check

            Thanks!




                                                                                                 SarrettOOOO 19

                                                     JX28-19
Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 21 of 53


On Tue, Sep 19, 2017 at 3:02 PM., Sarrett, Ed <fLiLtLttti'.?~\}J:!LSJg> wrote:

  HJ, Ivfauro,

          I am technically not a doctor, just for your information. rm a Licensed
  Marriage and Family Therapist. 1 take cash or check, so sorry I am not yet equipped to
  take credit card payments. Thank you.

  Ed Sam::tt


  Ed Sarrett
  Personal Counselor
  Student Life Center #215
  Bellarmine College Prep




  To: Sarrett, Ed
  Subject: Re: Voice mail for initial consultation

   Doctor,

   I am ok to pay for the session, then depending on your input you may hopefully assess what
   is the best course of action onwards. I hope I may pay via credit card1 please confirm

  Thanks!

   On Tue_, Sep 19, 2017 at 2:49 PM, Sarrett, Ed     ~.,,,;,)c,,,;,,,;,,c,J.,,,.J.::·:,.,_,,,,..,,,,0 ,,,u..(,·   wrote:
     Hi, Maur(\

             1 don't need mw documents. FYI, I don "t take insurance and am therefore an
     out*of..network provider. If you are hoping to pay for the sessions ($150) with your
     medical insurance, I won't be able to help you, and you'll have to see a mental health
     provider who takes your insurance. Let me know what you would like to do. 'T'hank
     you.

     Ed Sarrett


     Ed Sarrett~ M.A,
     Licensed Marriage and Family Therapist




                                                                                                                           Sarrett000020

                                          JX28-20
Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 22 of 53




          Ma"rO
   rt'.'r....
         v m·"v    o ott"
                   0
                        atfma'1lto·\>.\-nd};,·'fi)nr'·1·,::<)
                                    "·':.>·}>>· '-"·/t>~<,,:-x•.~;-,'~•.... ,),_<",-SS'\']
                                                                                 ....,:-~ . ~

   Sent: Tuesday, September 19, 2017 2:29 PM
   To: Sarrett, Ed
   Subject: Re: Voice mail for initial consultation

   Thank so much Doctor, tomorrow at 7,00 would work perfectly.! will be at your office at
   that time. Please let me know which documents I'd bring being initial visit

   Many thanks

   Mauro

   On Tue, Sep 191 2017 at 2:26 PM, Sarrett, Ed                                                 wrote:
       Hi, Mauro,

               TI1anks for your voicemail and email. I got the voicemail earlier but
       haven't been  able to answer. 1 work as a school counselor during the day and see
       clients in my private practice after school hours and so have been busy all day here
       at school. I have time tomorrmv at 5 p,m. or at 7 p.m. if one of those times \vould
       \vork for you. My contact info is below. Thanks.

       Ed Sarrett


       Ed Sarrett: M.A,
       Licensed Marriage and Family Therapist




       From: Mauro Botta [mallto:sjskcrlj7(Sigrnnd,cocn]
       Sent: Tuesday, September 19, 2017 2:24 PM
       To: -"-'"-'"-"'-""'--"--'-'·',··,G''-~'"-"-"-"'"'"'-'-'-
       Subject: Voice mail for initial consultation

       Good afternoon Dr. Sarrett,

       I received your name from my doctor, Anthony Saglimbeni, who referred me to you for
       consultation to treat my condition, anxiety with physical symptoms due to unplanned




                                                                                                         Sarrett000021

                                                                  JX28-21
Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 23 of 53




    I left You a voice mail with my cell ~-'~--,--'--'"---'"'""'---'-"''''"' I hope ! may schedule an initial
    session so that You may be able to help me through this time,

    Many thanks in advance

    Mauro Botta




                                                                                                                Sarrett000022

                                              JX28-22
             Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 24 of 53


  i,o,r,: Mm.ire Botta
8ub;e1;:t: Re: appL
   Dnk: October 9, 2017 at 10:12 AM
    'I>: Sarrett, Ed ,<-tn-,,< \'>::q.,::,:q


        sound good, thls wednesday at 7.00 ,vorks,

        Thankst!!

        On Mon, Oct 9, 2017 at l 0:08 AM, Sarrett, Ed                wrote:

           HL Jvfauro,


                   Sorry to bug you but I am \vriting to see if \Ve can change back to \Vednesday at
           7:00. I'm having a little trouble scheduling the dient l mentioned to you the other day.
           Please let me knmv if that's OK. Thanks.


           Ed


           Ed Sarrett, M.A.
           Licensed Marriage and Family Therapist




                                                                                                 Sarrett000023

                                                     JX28-23
                Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 25 of 53


  r-,.,•.,,.o. Mauro Botta ,•,b!.::;,d!:):{'qt•·:.,d.,·:c.
,A,:<,<. L Voice mail
    Chtc January 2, 2018 at 1i :48 AM
     ·tu: Sarrett Ed ,>,::r:.;c:t;:Jt,c;::, :yr


          Ed,

          hi this is Mauro, happy new year, J hope you had a nice break. Please let me know if there're any issues
          with the form hipaa mentioned in my voice mail, and sorry for not be able to see you on the l 0th but i'll
          have to be in NY; hopefully good news, but we'll see ...

          Thanks!

          l'vtauro.




                                                                                                               Sarrett000024
                                                             JX28-24
          Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 26 of 53


                          -::•···:·?"•":•

Subjw:;t: Re: Hipaa
  t><,i: January 3, 20i8 at i2:47 PM
    Tu: Ed Sarrett




        t,'"'0' ~ ·< ~ dF •·'<
       t·'sjjJ\Ofad::i'.,
                      ¼
                          tfL;,~ l',f-,½0
                                     ·">" ~y'· \'Ol'
                                               /
                                                0


                                                    .,,,
                                                           1i •·Yl '1
                                                           ,   ,,:
                                                                      h » " ,. ·'1 ,,,L •",e '"'
                                                                   ,.f:\i\>  LL Uk:.;/;;           ,no,:·
                                                                                                   "'b.;:,-' ,i /'"''(
                                                                                                                ii!'<''   '?
                                                                                                                          ,,             I'''"f"
                                                                                                                                          /,.,, '·l      q(·••i ,··,n
                                                                                                                                                 r, l'',S>.,A)C,,,

       of my !avvver a                              his rncssagcs 1 ! vvou!dr{t want                                           is to hurt our \NU
                                1ch                               nt

       !\l!aum

                  fro1n

       from: Ed Sarrett
       Sent:: Wednesday, January 3, 2018 9:41 PM
       To: Mauro Botta
       Subject: Re: Hlpaa

       Sure. I am working on the summary and can get it to them in the next day or so.

       Ed

       Ed Serrett, M.A.
       Licensed Marriage and family Therapist
       1550 The Alameda, Suite 303
       San Jose, CA 95126
       408.230.2652

       Consejerra. en           espa.nol




                                                                                                                                                           Sarrett000025
                                                                        JX28-25
    Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 27 of 53




'.\.~J~-1 , ~.;:-~v . . . :··i
.).ot.?Ju . 2c5·2




                                                                          Sarrett000026
                                 JX28-26
                Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 28 of 53


 'mm: !Mauro Botta
i-0
      Re: form
             January 6, 2018 a.t 1i :20 AM
      7 o:   Ed Sarrett ec:.,J•<,H" :•qr,·•.,d ,:.:c:..r,·•


         Hi Ed,

         I got hack and dealing viith bit of jetlag, I'll send u the form cc my attorney so u both have it. Your
         understanding is correct, it'll be the same form u have except i'H fix the birth date. Yes 1 wont be seeing
         you cm the l 0th, however if you'd have time on the 8th or the 9th might be quite useful to me so that I can
         run few things by you. Otherwise nI see you on the !7th.

         Thanks!

         On Sat., Jan 6, 2018 at 11 : 14 AM, Ed Sarrett                          \Vr◊te;

          Hi, l\fauro,

                  I'm waiting to get the signed HIPAA fi.)rm from you befrm:: I send the letter to your attorney. If I
             understood correctly~ 1 won't be seeing you on the 10th, correct? Hope you are doing welL Will I see
             you on the 17th? Thanks.

              Ed

              Ed Sarrett, M.A.
              Licensed Marriage and Family Therapist




              Consejerfo en                 e.sp-anol




                                                                                                                 Sarrett000027

                                                              JX28-27
              Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 29 of 53


   Fr,:,n·c Mauro Botta '.':.\>,yJ>:ri'\P\JtL,:_:.,yr,
Sd)_\cd; Re: Todar
   ci;,,k: February 14, 2018 at 3:35 PM
      Tc>: Sarrett, Ed esen"s'.,P/i Lc.:·_n,.,;,:


         !'II be able to make it, my boss is gone early, so J can take off around 5, 15 and work from home after we
         meet

         Thanks!

         On \Ve<l, Feb 14, 2018 at3:03 PM, Sarrett. Ed                                                                    vvrote:

             Hi, Mauro,



                     If you could let me know no later than 6, that would be helpful. I have a client
             until then and wouldn't want to ,vait around, Thanks. Hope a11 is OK. Yes, you could
             pay fbr multiple sessions. Thanks.



             Ed




             P.S. I am taking next week off since I'H be cm vacation from schooL


             Ed Sarrett
             Personal Counselor

             Student Life Center #215
             Bcllarmine College Prep




             From: Mauro Botta , '"""""•v,,,,. ,.,,.,.,.,, ..,,,.,.::>·.·.. -::,.,.,.,.,,,.,,..:..,.,·.. ,, ... ,.,.,.,
             Sent: \Vednesday, February 14, 2018 J:48 Pl'v1
             To: Sarrett, Ed
             Snhiet-t: Toil::iv




                                                                                                                                    Sarrett000028
                                                                                                     JX28-28
   Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 30 of 53




 Ed,



  I am coming from south SF today so not sure yet if I can make it, however I'll try my best because
. there's stuff that i'd need your help to process that has happened. Will keep you posted. IfI can make it,
  i don't have the check with me, may i pay u next time? otherwise I can try stop by an atm.



 Onwards also for practicality I was wondering ifI may prepay a bunch of sessions to avoid to bring one
 by one each time.



• Please let me know



 Thanks!




                                                                                                      Sarrett000029
                                             JX28-29
                 Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 31 of 53


  r~',._f~;~.   Mauro Botta ~::;:::~k~::::d\i?f,~H:'~·::~.\i.(::<::rn
ILd::if;,c\: Re: Documents
   OAc November 8, 2018 at 10:48 AM
       lo: Sarrett Ect           <'.),:k,i!'iW{>"".>P.(,'i::


           l had trouble sleeping last night, this morning I had to seek comfort from 2 friends in Italy, I fear
           isolation, if truly these people can visit anyone at any place to ask whatever they \Vant and this is a Ho wed,
           despite the embarrassment that it'll cost them despite having done nothing wrong, ho'W could I blame
           them if they don't wanna speak to me again? ls there no end to how much must I endure for having done
           nothing wrong?

           On Thu, Nov 8, 2018 at J0:45 AM Sarrett. Ed                            WTOte:


                OK, Mauro. Thanks for letting rne know. Hope you have a good week



                Ed



                Ed Sarrett, I'vtA.

                Licensed Marriage and Family Therapist
                 1550 The Alameda, Suite 303

                San Jose, CA 95126
                408-230-2652




                From: :tv!amo Botta
                Sent: Thursday~ November 8, 20 l 8 J0:36 AM
                To: Ed Sarrett
                Ce: alcxc
                Subject: Documents



                Ed,



                after conferring with my attorney, cc above, you may comply with the document request sent by them
                in your mvn due time as you see fit




                                                                                                                  Sarrett000030
                                                                        JX28-30
 Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 32 of 53


  :.·-·-c·-- --· -6¥ .. ., - -·-· ··-- ---·· ---- . -·--• ... ·.1 ---·-,1 ·- ----·· ... -··· ·-·- ---.,, --- ---···-
here, anything is allowed and then is up to you to talce years and pain to seek justice, interesting model.


Please reach out to Alex for-questions as to what to deliver/how:etc.



Sorry again


Mauro




                                                                                                              Sarrett000031
                                                JX28-31
                Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 33 of 53


     PrVin: Mauro Botta ',-5i:-.i;.h;::•J•o•,i:/: :::n:r,
:'.;td:i>,.,:,t. Update
    D.!lb; November 29, 2018 at 8:52 AM
       T;>: Ed Sarrett                         <u,,,


          Ed,

          I talked to a!ex, he said you'd need to comply \.Vith the subpoena, however if u need more time u can
          reach out to them and let them know you need more time.

          Please let me kno\.v if any updates occur

          Thanks

          Mauro




                                                                                                              Sarrett000032

                                                            JX28-32
                Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 34 of 53


f n:,, ,, . ,,u.,,:,,.,·.:,.:'.:·,j,,,.,,..,).,·,,;niL:LT<'i.,·x.~>n ,fJ
            RE; Mauro Botta
            January 7, 2018 at 9:53 AM
    To: Ed Sarrett vurc,,;;t,/;:.:'T,H (<.,ti
    Ge: Mauro Botta ,,:::,,kr,:ih}./';Tf,,'/.c:>n,


            Wonderful. Thank you so much, Ed.

            Alexander G. Cabeceiras, Esq,
            DEREK SMITH lAW GROUP, PU...C
            Attorneys at Law

            Toi! Free No. (800) 807-2209

            Admitted NY, PA, NJ
            NYC Office: 1 Pennsylvania Plaza, 49th Floor, New York, NY 10119 ! (212) 587*0760
            Philadelphia Office: 1845 Walnut Street, Suite 16001 Phl!ade!phia 1 PA 19103 ! (215)
            391-4790
            NJ Office: 73 Forest Lake Drive, West Milford, NJ 07421 l {973) 388-8625

            CONFIDENTIALITY NOTE: The information contained ln this transmission is privileged
            and confidential informatlon intended only for the use of the individual or entity named
            above. If the reader of this message is not the intended recipient, you are hereby
            notified that any dissemination,dlstributlon or copying of this communication is strictly
            prohlblted. If you have received this transmission in error, do not read it. Please
            immediately reply to the sender that you have received this communication !n error and
            then delete it. Thank you,




               I -------- Original Message --------
               ! Subject:                      Re: Mauro Botta
               I From: Ed Sarrett
               l Date: Sun, January 07, 2018 12:46 pm
               I To:.,·,·. . .,. . .,.,. . ,,. ,. , .....,. . "·,.,....,. .,. .,. ,,.,..,. . ,. .,.,. ,.,.,,·,.:.. ,·. ,.. ,.,...,,.,..,...
               l Cc: Mauro Botta




                    Here you go. Best wishes.



                    Sincere!y1

                    Ed Sarrett

                 Ed Sarrett, M.A,
                 licensed Marriage and Family Therapist
                 1550 The Alameda, Suite 303
               . San Jose, CA 95126
               I 408,230.2652
               1




                                                                                                                                              Sarrett000033

                                                                                                                           JX28-33
     Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 35 of 53


! .,;,.;;,.;,;;.,,.,,.;,,,,,;;,;.-.. .,,;·.;.;.. ,,,.;,_,.,;,;,_;.,;:,cc;,.,;,;.
I Consejeria en espaiiol
!
!
!~
~
~

I
~
!
!
!
i
!
!
I! > On Jan 4, 2018, at 9:06 AM, .,.,...                                                 c,.;,;.,;;,,;.......;;.,;;,; .. ,;,,;.,;;;,;.,;,;,;,,,;;; .. ;,;,,;;;.,;., ..;.,;;.;;,;,,;,,;   wrote;
!>
!! > I appreciate that, Ed. Thank you!
!~
!     >
~ > Alexander G. Cabeceiras, Esq.
:~
   > DEREK SMITH LAW GROUP, PLLC
   > Attorneys at law
   > Employment Lawyers Representing Employees Exclusively
   > Toll Free No. (800) 807-2209

                                                                   (website)
      > Admitted NY, PA, NJ
I     > NYC Office: 1 Pennsylvania Plaza, 49th Floor, New York, NY 10119 ! (212)
i     587-0760
I     > Philadelphia Office: 1845 Walnut Street 1 Suite 1600, Philadelphia, PA 19103 I
I     c21s) 391-4790
I]> _ _ _ _ _ _ _ _ _ _ _ _ _ __
j

      > NJ Office: 73 Forest lake Drfve 1 West Milford, NJ 07421 I (973) 388-8625

!!> CONFIDENTIALITY NOTE: The information contained in this transmission ls
i privileged and confidential information intended only for the use of the
IIindividual or entity named above. If the reader of this message is not the
  Intended recipient, you are hereby notified that any dlsseminatlon,distribution
! or copying of this communlcation is strictly prohibited. If you have received this
j transmlsslon ln error, do not read it. Please immediately reply to the sender
l that you have received this communication in error and then delete it. Thank
l you.
  > _ _ _ _ _ _ _ _ _ _ _ _ _ __
 !>
i. >
 ;>
   I > -------- Original Message --------
  ;~ > Subject: Re: Mauro Botta
 !' > From: Ed Sarrett .,_,,;;;,,,,,.,..,. . ,,,.,,.,,.,.......;,,.,..;.,.,,,.,.,..,,,,,.,,,.,..,.,. > . .,. ,.,,,.,.,.;,.,,,,,, . ,,,,,,;,,,,.,. ,. ,,,.,,,0,.,,.                          .,.:,;c_.... , .. ,.,,,.,,,.,...,,."··'·'.. ,   >
  !I > Date: Thu, January 04t 2018 11:57 am
 !] > To: :,·,,,,·.:,,.:.;,.c,:.:,. ,.: ..cc:...c:c.:..:,:,.:.cc:::.:..:.:.:.:,.:..c,c.cc..c.:..:..c:.;::.:...:..:
I!>> Hello Alex,
Il HIPAA
   > Thank you for your email. I am waiting for Mauro to send me the signed
          form, and once I have it, I will send you the letter outlining dates of
 I treatment and the one brief mention of his former employer in my notes. Thank
 I     ~OU.

       > Ed Sarrett
       >
       > Fri C.n rrPtt M. A.




                                                                                                                                                                                                                                                Sarrett000034

                                                                                               JX28-34
Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 36 of 53

~     _,,..,,,,   --~~   ...,,,,...,..,,,,   ,,.,. ,,,

I>  Licensed Marriage and Family Therapist


I;:~~-~~
1 > 1550 The Alameda., Suite 303


                     0~.2~ 295126

! > Consejeria en espano!
I>
!>
!
!>
!
I>
!
I>
!>
t
I > > On Jan 3, 2018, at 11: 50 AM, .:·.·:.:..:·.·..:.:..   cc:.·•. • ... :.:.:.:·.:.................................:.•.:......:•...........,,........,...: ..•.··· . ··..C.•



I>>
~
1   >> Hi Ed,
    >>
    >> My name ls Alex Cabeceiras 1 I represent Mauro Botta in his dispute against
    a former employer. Mauro has told me he reached out to discuss this wlth you.
    >>
    >> Please find attached Mauro's HIPAA Authorization Form,
    >>
1   >> What we need from you, ideally, is simply a schedule reflectlng Mauro has
I treated with you and any notes/records that mention his former employer,
I should they exists,
\ >>
  >> If you have any questions please give me a call at (212) 587-0760,
    >>
    >> Best 1
    >>
    >> Alex
    >>
    >>
    >> Alexander G. Cabeceiras, Esq.
    > > DEREK SMITH LAW GROUP, PLLC
    > > Attorneys at Law
    > > Employment Lawyers Representing Employees Exduslvely
    >> To!! Free No, (800) 807w2209

                                                                                                                                                                        (website)
    >> Admitted NY, PA, NJ
    >> NYC Office: 1 Pennsylvania Plaza, 49th Floor, New York, NY 10119 ! (212)
    587~0760
    >> Phllade!phla Office: 1845 Walnut Street1 Suite 1600, Philadelphia, PA 19103
    ! (215) 391AA4790
    > > NJ Office: 73 Forest Lake Drive, West Milford 1 NJ 07421 I (973) 38£H3625
    >> _ _ _ _ _ _ _ _ _ _ _ _ _ __
    >> CONFIDENTIALITY NOTE: The information contained in this transmission is
    privileged and confidential fnformation intended only for the use of the
    individual or entity named above, If the reader of this message is not the
    intended recipient, you are hereby notified that any disseminatlon,distribution
    or copying of this communication is strictly prohibited. If you have received this
    transmission ln error, do not read it. Please immediately reply to the sender




                                                                                                                                                                                    Sarrett000035
                                                         JX28-35
    Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 37 of 53


    that you have received this communication in error and then delete it Thank
    you,
    >> ________________
    >>

j   :>
    >> <bq;1q7,, q\;l.:erhead>
         <HIPAA Authorization - Ed

I > <bnttocrLiettxcthead>




                                                                                  Sarrett000036
                                      JX28-36
           Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 38 of 53



                                                                                Ed Sarrett, \4.A.
                                                             Licensed tvlarriage and Family Therapist
                                                                  1550 The Alameda, Suite 303
                                                                       San Jose, CI\ 95126
                                                                          408,230.2652
                                                                       csarrctt(i/g nwi!. com

                                                                         Office Policies and Procedures

The cost of therapy is S150 for a 50 minutes session.

i\!l of the content of a session is confidential with the exception of the follovving:

                    a.   Child or elder abuse
                    b.   Danger to self
                    c.   Danger to others
                    d.   A court order requesting records

You can cancel an appointment if necessary as long as you do so \Vllh 24 hours notice. lf you do
not cancel within 24 hours, you 'vvil1 have to pay for the session even if you miss it.

I do not do phone consultations and only do therapy in person. You can make an appointment
with me by calling 408.23CL2652, and 1 will return the call usuatly within 24 hours,

Your signature below indicates that you understand and agree to the above-stated policies and
procedures.

  /~,,,,/0 ,~
 •,,,··
»~:. •··
                p
            _,_/·
                          /      //~                      ,'~
                         / e.-:;,-::<:···, ::...~:~~~~~ ......~-·-·>""   ~
                                                                            ✓~-
                                                                            /r-/ · - - -                  !J/'             "'ii·::
                                                                                                          ............. <>_C_ ..... f.L .
Signature                                                                                                 Date



Signature                                                                                                 Date



Name:  J1.,4.VJ::O BOTTA
Address: gb E, SA:N fE::RNArJbo

Phone: 4D?S 4(,4 543 8'

Email:              SfSKO bL!¥@; ~M'.A ll, CON




                                                                                                                                            Sarrett000037
                                                                                  JX28-37
Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 39 of 53




                                                                      Sarrett000038
                             JX28-38
     Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 40 of 53




                                 Ed Sarrett, l\t1.A.
                         Licensed Marriage and Family Therapist
                                  1550 The Alameda~ Suite 303
                                   San Jose, CA 95126
                                    License #48759
                                   Tel: 408.230.2652



                                Statement of Account for:

                                       Mauro Botta
                             88 East San Fernando St. #1308
                                   San Jose, CA 95113



       Date           Service          CPTCode       Fee          Paid       Balance

    9!20/2017    Individual Therapy     90837        $150         $150         $0
    9/27/2017    Individual Therapy     90837        $150         $150         $0
    10/4/2017    Individual Therapy     90837        $150         $150         $0
   l0/1112017    Individual Therapy     90837        $150         $150         $0
   10/18/2017    Individual Therapy     90837        $150         $150         $0
   10/25/2017    Individual Therapy     90837        $150         $150         $0
    11/1/2017    Individual 111erapy    90837        $150         $150         $0
    11/8/2017    Individual Therapy     90837        $150         $150         $0
   11/15/2017    Individual Theranv     90837        $150         $150         $0
_, 11/29/2017    Individual Therapy     90837        $150         $150         $0
    12/6/2017    Individual Therapy     90837        $150         $150         $0
   12/13/2017    Individual Theranv     90837        $150         $150         $0
     1/8/2018    Individual Therapy     90837        $150         $150         $0
     1/24/2018   Individual Thera       90837        $150         $150         $0
      217/2018   Individual Therapy     90837        $150         $150         $0
     2/14/2018   Individual Therapy     90837        $150         $150         $0
     2/28/2018   Individual Therapy         >7       $150         $150   I     $0
      3/7/2018   Individual             90837        $150         $150         $0
     3/14/2018   Individual Therapy     90837        $150         $150         $0
--   3/21/2918   Individual Therapy     90837        $150         $150         $0
     3/28/2018   Individual Therapy     90837        $150         $150         $0
     4/11/2018   Individual Therapy     90837        $150         $150         $0
     4/18/2018   Individual Therapy     90837        $150         $150         $0




                                                                                       Sarrett000039

                                       JX28-39
Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 41 of 53




  Date             Service        CPTCode   Fee    Paid    Balance
4/25/2018    Individual Theranv    90837    $150   $150      $0
 5/2/2918    Individual Theranv    90837    $150   $150      $0
 5/9/2018    Individual Therapy    90837    $150   $150      $0
5/16/2018    Individual Theranv    90837    $150   $150      $0
5/23/2018    Individual Theraov    90837    $150   $150      $0
5/30/2018    Individual Theraov    90837    $150   $150      $0
 6/6/2018    Individual Theranv    90837    $150   $150      $0
6/13/2018    Individual Theraov    90837    $150   $150      $0
6/20/2018    Individual Theranv    90837    $150   $150      $0
6/27/2018    Individual Theraov    90837    $150   $150      $0
7/11/2018    Individual Theranv    90837    $150   $150      $0
7/18/2018    Individual Therapy    90837    $150   $150      $0
7/25/2018    Individual Theraov    90837    $150   $150      $0
 8/8/2018    Individual Therapy    90837    $150   $150      $0
8/15/2018    Individual Theranv    90837    $150   $150      $0
8/22/2018    Individual Theranv    90837    $150   $150      $0
8/29/2018    Individual Theraov    90837    $150   $150      $0
 9/5/2018    Individual Theraov    90837    $150   $150      $0
9/12/2018    Individual Theraov    90837    $150   $150      $0
9/19/2018    Individual Theranv    90837    $150   $150      $0
9/26/2018    Individual Theraov   ·90837    $150   $150      $0
10/3/2018    Individual Therapy    90837    $150   $150      $0
10/10/2018   Individual Therapy    90837    $150   $150      $0
10/17/2018   Individual Theranv    90837    $150   $150      $0
10/24/2018   Individual Theraov    90837    $150   $150      $0
10/13/2018   Individual Theranv    90837    $150   $150      $0
11/7/2018    Individual Theranv    90837    $150   $150      $0
11/14/2018   Individual Theranv    90837    $150   $150      $0
11/28/2018   Individual Theranv    90837    $150   $150      $0
 12/5/2018   Individual Theranv    90837    $150   $150      $0




                                                                      Sarrett000040

                                  JX28-40
                     Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 42 of 53




OUR WORK: Dive into POGO's library of publications exposing corruption and exploring
solutions across the federal government




He-nm> Ow.h';yk > A.rlhkm > 20\f > PwC Vl/hlst!eblower Alleges Fraud ln Audits of Silicon Valley Companies




Pw( Whistle blower Alleges Fraud in Audits of Silicon Valley
Companies




{Photo: Stwiterstock,' !Hus!r/&tk:m by POGO)


Af1er more than a dozen years auditing technology companies in smcon Valley, Mauro 8otla look an extraordinary step: He decided to become a whislleblower,
He drafted an account of what he had seen and experienced as a senior manager at PwC, the accounting firm also known as PricewaterhouseCoopern,. Then, in
November 2016, he stibmitted it confidentially to a federal regulator, the Securities and Exchange Commission (SEC).
Under penalty of perjury, Botta descrlwa example after example of sloppy if no! misleading bookkeeping and weak internal controls at businesses in tt1e Va!iey.
Botta told the SEC that, when it came to their acmunling, companies he observed genernUy had a "low level of competence," (He explained to tt1e Project On
Government Oversight that he was referring to small and mid-sized companies.)




                                                                                                                                                  Sarrett000041

                                                                          JX28-41
                       Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 43 of 53
Auditors Uke PwC are supposed to seive as independent watchdogs.

But the prime focus of B-ntta's whist!eblow'er complaint wasn't the tech companies. It was something deeper and more far-reaching: the culture of auditing .it P,uC.

Botl.i alleged that. to keep corporate managers happy and to avold losing their business, PwC was pulling its punches-trying Mt to flag too many problems with
companies' internal controls.

He said he was conC<.:lrned about "the risk of collusion betv,een auditors and management in this v.illey ... with management paying us the foes and auditors
picking and choosing what to call an ~udit issue."

For instance, he said, one company-whose name is redacted in materials provided to POGO-made a series of mis!akes.

First its controller was duped by an ernaif phishing scam. The controller wired money as directed by a phony email despite the fact that company policy required t\vo
signatures for such wire transfers-and despite lhe fact that the party the contrnlter pald wasn't on the company's vendor list.

Second, the company neglected tc disclose to the auditors its close relationship with a business "entity" that shared Its address and performed research and
development at i!s direction. The entity was not included in the cornpants financial statements until auditors raised the issue, he wrote, {Keeping the entiW off the
company's books would have reduced the tx>mpanfs reported expenses, 8-ntta explained to POGO.)

Third, as Botta reported, the company apparently failed to notice that, when it sold a shipment of products, !he buyer had a contractual right to return lholJsands t)f
them. (That could affect the company's ability to record revenue from the sale, Botta clarltied for POGO,)

PwC was pumng its punches-trying not to flag too many problems with companies' internal controls, Bc!ta alleged.

These were just some of the company's alleged problems,

Botta told the SEC !hat he proposed stating In PwC's audll report that ltle company had "a materlal weakness· in "the skin and compeJence ofthe finance
department" Botta wrote 1.ha!, in response, he '\vas put under significant pressure" by superiors at PwC .ind was told that if he pursued lhat path, it was unlike1y he
would be promoted to partner.

Then, lhe chief financial officer of the company PwC was auditing asked PwC to remove Botta from the audit-and PwC agreed, Botta wrote.

"The firm accepted to remove me ignoring my claim that the competence of managemen\ would still constitute a significant risk," Botta wrote.

The PwC veteran isn'! alleging that a bunch of technology companies are reporting false profi!s. Ra111er, he's alleging that in many instances the numbers
companies report are correct only because the culslde auditors corrected them.

He argues that members of the public-induding the shareholders who pay corporate executives-are entil!ed to that information, am! he asserts that auditors have
breached their duty by withholding it.

!n t_mcan;b' Wad__ bw;;;\lit, Betta alleges that P\\/C fired him in retaliation for standing up to "fraudulent,' "t.iece_ptlve," and •neg!igen\" practices at the accounting firm
and for reporting that conduct to the SEC.




         67. Specifically, Plaintiff disclosed to the SEC Defondants' fraudulent activities,

         incompetence) deceptive practices, 1naterial ornissions 1 and other problerns relating to 1:n.1tlits of

         COMPA.NY A,, COiv1Pt\Nx'' B; and others,




!f Bo!ta's take en auditing in smcon Valley is on the mark, it's another in a history of reasons to doubt the auditors and the federal system charged with protectlr1g
investors. And it comes at a time when the Trump Administration is positioned to put its imprint on !he obscure organization lhat regulates audit firms !Ike P\vC.

Douglas R Carrnictrnel, an accounting profeaoor anti forrnar auditing regulator, told POGO that the picture Botta presented is "very disturbing."

In response to questions from POGO, PvvC spokeswoman Sarah Tropiano provided a br:ief statement

"The claims presented in the lawsuit are false, PwC maintains the highest ethical standards around our business and a robust code of conduct that protects
whistleblowers. ML Bot!a's employment was tem1inated for legitimate business masons, .ind we wll! demonstrate mat in court'
"We decline to comment further a! this point as we will litigate the matter in court,· Tropiano wrote.




                                                                                                                                                               Sarrett000042
                                                                                  JX28-42
                        Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 44 of 53
Douglas R, Carmichael, an accounting professor and former auditing regulator, told POGO that the picture Botta presented !s "very disturbing,"

If the facts are as alleged, Carmichael said,"! think ii undermines the confidence in audit reports,"




Al!ditors like Pw(; are supposed to serve as inJh\NHLbtL\VfaLdLbJfa, Investors, lenders and others rely on their work when putting money at risk-including, for
instance, pension and retirement funds.

"This ·public watchdog' function demands that the accountant maintain total independence from me Client at al! times, and requires complete fidelity to lhe public
trnst" the \LiLJi:!UU:frWILGJ<Wl stated in a 1984 decision.
Since th.rJ.tY}?;, the government Ms required publicly traded companies to obtain outside audits, which means the accounting firms that fil! that rora profit trom a
tedern!ly mandated franchise,
In addition to scru1inizing companies' financr~s, auditors are now responsH,!e for reporting on companies' internal controls, Those can include accounting processes,
informalion technology systems, and other checks and balances that guard against fraud arl{J potentially affect the re!labi!ity of corporate financial statements,

The govern1ne11t required auditors to report on internal conlro!s under tha SttbXJ1t&::OtL\,VJ'l&!:nf.?i)?/, which was written in response to a wave of accounting
scandals, Companies such as s.rn:n.n and \Yu:l.,Eiu:n had used at'..counting tricks to obs°'ire their true financi.al condition, and auditors had failed to sound an alam1,
VI/hen the trdh emerged, the companies imploded, investors lost many billions of dollars, and workers' jobs evaporated,
The new auditing requirement generated more work-and more fees-for audit fim1s, In return, the public is supposed to be gelling valuable information, The
auditors' reports on internal controls can shed light on lhe character and competence of management and a company's vu!nerabHity to l\nandal fraud or error,
But Botta's story helps to illuminate nJunl:tJH:bi!11dSDibJun that the government has long o:mdoned: Far from being independent, accounting firms are hired and
paid by the companies they audit That gives them powerful incentives to cuny favor with !he very cofJ)orale managers they have a duty to oversee.
In his r-omplaint to the SEC am! in his lawsuit. Bolla atleged that a PwC partner advised him to let problems slide. The paitner allegedly said that many smcon •./alley
companies had material ',veak11esses, but if PwC citerl them all, it wouldn't be able to compete with olher audil firms,
The lrusl and responsibility that the government vesls in audit firms assumes they will bite the harm that feeds them, and biting !s not necessarily the best business
modeL It should come as 110 surprise if audit flnns are interested in ingratie1tlng themselves to their clients,




           To print the document dick the ''Original Document" link to open the original PDF At this time it is not possible
           to print the document with annotations.




Tirne a.nd again. frorn the :1/xfritH:?..J1It},.L~%Hl.P.ft?h~ to the J1P:V?9.n1.J.1.H.b.tbts from f.nrn.n and ·"·"'''"·''"n''" to the rn.r?dJ~it~1J:FtE;j\rNn, the :Hnfff1s.t1Lt.r.h~.hL and
(>t,w)J,,;,;, 0Jwr prpon@ nnndt!n, accounting watchdogs helped lull the public into a false sense security,
Bella's SEC filing warned of trouble in the heart of the information economy, the valley that symbolizes American innovation,


Behind the Veil
Though auditing's built•in conflicts of interest may be obvious, they are seldom shown as clearly as in an internal PwC document Botta shared with the Project On
Government 011ersight The document, dated May 2014, gave Bona feedback on his performance, Hcompiled comments from several PwC partners the firm had
surveyed, showing in their anonymous words what it takes to become a PwC partner and how they expected PwC auditors to deal wilh clients,

The feedbat.k included romments such as these:
"Build the relationships where the client would neverwant to leave PwC,"
"As a partner you have to have the position that you want these guys to like you , , , :
"If he were really responsible for bringing in the revenue and keeping clients, as partners are, he would have to adapt fast"




                                                                                                                                                                               Sarrett000043
                                                                                         JX28-43
                        Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 45 of 53
The M.iy 2014 feedback survey suggested that the auditor needed the support of audit clients to advan1.-e at PwC,

•-unm he gets 1he clients pounding the table for him, ! don't think he'H ever make partner," the survey said,

Under auditing rules, auditors are not supposed to do the accounting for their clients. That would amount to ;rndiins;t thnV p,vn Fkri>- Their job is to opine on the
client's work

However, in his complaint to the SEC, Botta said that PwC frequenl!y ends up doing clients' 'Nork for them and fixing problems rather lhan disclosing them, He said
that, to compensate fortechnc!ogy companies' accounting weakness, auditors had a.ssumed lhe role of advisors to management Botta wrote that, at a PwC training
session on documenting certain controls, a P,,vC sector leader said "we know that factually we have to manufucture most of the documentation because ciienl fslc]
don't have lt or don't know how to do it or don't want to spend the money to do lt"

The May 2014 feedback sur11ey made similar points.

;'[B]ecome a trusted advisor to the client," the sur11ey advised

'\Nhen you get to be a partner they need someone to confide ln and trust who '<Ni!! look out for you."

In the survey, one partner recounted an episo<le in which Batta refused to prop up a client

'Our client asked for help to do a write up," the partner recounted, ·,A, Partner would just get to work and write the memo and figure ou! how to conclude our opinion,
Mauro would not give them lhe memo, His position was that it is not our responsibility to cto that·

(Botta told POGO the "write up" in question was apparently a technical memo the clienl was required to produce to support the way it accounted for a complex
financial instrument)

Auditors are fitDR?HHLLLhn.NiWPftM, and audits are supposed to be based on n1tifiDtE◊n rather than trust The May 2014 survey offered lhis feedback on
Botta's mindset and approach:

"! don't think the way he develops his client relationships ls very effective, He doesn't trust any of his clients,"

"His core personality is being a really good auditor, but that doesn't mean you can be a really good partner:

!n his complaint to the SEC, Botta said PwC had create<! an envin:mmcnt in which ii was not safe to speak up, !o the feedback survey, alluding to the highest score
an employee could earn on a performance relliew, partners· comments included lhe following:

V✓he11   you are a 1 rated top perfornterlpartner, you tow the party line,"


"An emotional Italian                       gut'
Botta, 40, grew up in Italy, joined PwC there in 1999, and transferred to the finm's San Jnse office--wh!ch serves Silicon Valley-in 2004,

English is a second language for him. and he speaks with a pronoum:,&;! accent

ln 2013, a PWC newsletter in llaly featured an au!obiographlca! article by Botla descflbing his }oumey to America and his experience living and wotklng in San Jose.
                                                         ·"'··•«;@I.,    W·OO @ . .,W'
                                                I         ·.d:~~a;:·, ·. @:~-
                                                   . *~"-::····... ·@··
                                                                              ®i.:.--~--:~zy- .
                                                                              ·-X.-·   · ·... ·




                                                                                                                                u1~.:n rnn~)):<\: H~:/i J~ b~i \t::) nJ t~
                                                                                                                                  :~~<tr:;:~ dt~lt: ;~.ht:}t?i~_;r:t (~<.t?t:.:~<}
                                                                                                                                    :~wn~ k> ;~~Wfi;8~iY~):.
                                                \-S:.::~:::: :· ··.....,.


                                                                                                  n: qr!tl n:J.111<} &e! bJ9         \~f~:::.;)(. n::.(:·=~~:n·~~~r-;:k:: ~~ t:.::~1j ~
                                                                                                  ec,mw                              tL btf:{:fk:jst-r J; \~r(r·:~r:-F~~-~::nr}
                                                                                                                                  ··. L:i ·n:/J -::,;:~t~~: (· t\)mH~~t;~ ~~) f:~rr!~~}
                                                                                                                                  ;·W.t.i j :punti d ?~~)1/t         0(Jr; f:~.>~><}
                                                                                                                                  .ft:~~ :Jf~ f.ng<.k? :1\p-:.:·~·~;>' ~:b~ :-:i~~




                                                                                                                                                      pt,< :bh, nl,,
                                                                                                                               ~J in c:~uk~f~Ji.~~ .:';I'dfi t;:~1 u~ic~~~}/~
                                                                                                                               i\t~:nH!t~i~ W.\ ~~t~ i~Q ~8 ~~~'.~Yi \~r~::~        1:itrn
                                                                                                                               t~}n:::::, it   Lpf:..'~:~, ~~i.ii(: ~~n;~:niq~n




                                                                                                                                                            PwC it vole uprilc 2013                  1.1

"H Vole;' a PwC Italy newsletter, hv.tund Mauro Botta in 2013

''American culture, which may appear free, is in reality a bit repressed 'Nhen you talk ahout work environment," Bolta wmle, according to his own translation of the
Italian, "Swamped with attorneys which s@ for anything, American culture adapted itself lnto a sort of self.censorship which leads people in public not to talk about
ccntwversla! topics,' he added, "Speaking for myself, I am still living the American dteam af individual freedom and this has led me to challenge a !ct of taboos,
starting from talking about any topic in public, to always voice my opinion in any possible occasion:




                                                                                                                                                                                             Sarrett000044
                                                                                                  JX28-44
                      Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 46 of 53
The May 20'14 feedback surve}' described him as "quirky,' noting his interest in Star Trek conventions, an<l it advised him to "keep i1 culturally appropriate,"

Botta told the Project On Government Oversight that he's interested in Star Trek the way some people are inleresled in golf, and he said he has worn a Star Trek
outfit to work on weekends to boost morale,

In answer to the question 'VVhat is preventing Mauro from being rated a lop performer and/or progressing to partner?" the feedback surve,. described him as "an
emotional Italian guy," a comment he has cited as evidence of ethnic bias_

                                                                   But that was not the persona on display in telephone interviews or alter he took a red-eye flight to
                                                                   Washington to meet with POGO one Saturday in Aprit Instead, he came across as methodical. firm in
                                                                   his professional convictions, and detail--oriented-corn,!stent \'<lith other observations in the feedback
                                                                   survey_

                                                                   Since early April. Botta has participated in a series of interviews with POOO. He also provided copies
                                                                   of various dornments, including the feedback survey and his complaint to the SEC. He did so on
                                                                   condition that the material not be published until he tiad tl!ed the lawstilt he was preparing agains1
                                                                   PwC. To protect Clitmt confidenlia!iiy, Botta redacted company names and the dollar amounts
                                                                   associated with accounting issues. He also redacied the names of PwC personnel, though some of
                                                                   them are named in his lawsuit

                                                                   People who submit 1ips and complaints to the SEC may be eligible forptik;tJpbjqyf/tfVMd 1; ifttieir
                                                                   informa!io11 leads to SEC enfort;$ment actions.

                                                                   The fact that Botta has not dlsc!ose<l the names of the audit clients ha described in his SEC complaint
                                                                   and lawsuit limits POGO\, ability to investigate his allegations,

                                                                   However, the May 2014 feedback survey shows Pv./C partners speaking in their 0\'111 words.

                                                                   The document's overall assessment of Botta was glowing,

                                                                   "!Y]ou are widely respected and thought of as a tremendous asset to Pwc: the introduction said
                                                                   Other comments backed that up,

                                                                   "Dedicated, loyal, hard working:

                                                                   "Strong set of values, high integrity, Jrust worthy, ability to ca!! a spade a spade."
                                                                   "Mauro has a very strong professional skepticism and it is a very good thing."

                                                                   There was also this:

                                                                   "He tends to be too black and white."
Mauro Botta takes an Oath of Allegiance during his
naturalization ceremony to become a US citizen in 2011.            "fH]e does not have a filter,•
(Photo courtesy of Mauro Botta)
                                                                   "He throws partners under the bus/

On a scale of 1 to 5, where 1 was the top rating, Botta received a rating of 1 for 2014 and 2015, he said, ln time, as his standing at lhe firm declined, his rating fell to
a 3, he said,

By his own account, he pressed disagreements with partners when he thought they wero acting incorrectly, was cautioned that he was jeopardizing his career, and
repeatedly resigned from the firm only to be talked into staying, Also by h!s own account, he was repeatedly taken off audits at the request of companies PwC was
audiling:,

Increasingly, he said, he found himself sidelined,


A Professor's Perspective
Carmichael, a professor at the City University of New York's Baruch College, reviewed documents cited in this report at POGO's request. Carmichael has served as
chief auditor at the Public Company Accounting Oversight Board {PCAOB}, a regulatory body created in the aftermath of the Enron and WorldCom scandals to
oversee corporate auditors, Earlier in his career, he was vice president for auditing at the American Institute of Certified Public Accountants, a professional
organization, Carmichael noted that he has tesJified as an expert vllitness agaim,t Pv./C.

Carmichael said some of the conduct Botta described would be "just terrible!'
The professor said he was especially troubled by the notion that hvC would !et ma.tters slide to remain competitive wrth other audit firms,

"That's the altitude that can result in a race to the bcottom: he S!lid.

In fue feedback survey, "they seem to be saying he's not partner material because he's too aggressive about adhering to the standards," Carmichael said, "Certainly
there are a good many of them that seem tu be saying ... 'We have to be willing to look the other way."'
Carmichael said he was also troubled by an alleged effort to mls!ead inspectors from the oversight board, In his complaint to the SEC, Botta said prlorlties at the
audit fim1's Sl!iccn Valley office included "profitability or selling additional oorvires," a reference to selling PwC consulting services to companies the firm audits,
Botta al!ege<l that PwC partners told him they had been cautioned not to put those priorities in writlen plans to avoid raising questions from the regulators.

'That's very disturbing," Carmichael said.

Carmichael agme<l that some of the problems Botta ciled at companies PwC audited would lise to the level of material weaknesses warranting disclosure ln audi1
reports
Botta's narrnJive reminded Carmichael of an eariier era,




                                                                                                                                                            Sarrett000045
                                                                                JX28-45
                       Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 47 of 53
'That just goe$ back to a time in the 1970s, l would say, where auditors were allowing accounting that was clearly in violation of standards just because other firms
had permitted the accounting and ther couldn't be competlilve any more if they insiste<l on the light accounting,'

1t also suggested a reversal of progress made since the creation of the oversight board, Carmichael said,
"!fit's reflective of [a] firm-wide attitude and not an aberration of a particular office, it could seriously undermine the confidence that has been built up over that fifteen
year period,"
Lynn Turner; a former Chief accountant at the SEC and former technology executive, said he witnessed a race-to-the-l>ottom dynamic In the 1990s when he was in
charge of the nationwide high-tech audit practice at Coopers & Lybrand, one of the firms that merged to form PwC, Turner said accounting firms "Jumped in the
gutter together" and vied to be lenient with companies they audited,

"They didn't want to have a reputation amongst the venture capilalists•-who could inlbence the selection of audi!ors-"lhat 1hey were a really diligent, tough
auditor,'' Turner saiu,


"Recurring Audit Deficienciesn
Botla's accusa1ions add lo a broader picture,

If\ November 2017, the PCAOB :wnnw,1 d10Et the ·number and signillca11ce of the rncumng awm deficiencies" identified in its inspection$,

'Deficiencies in audits of inlemal control over financial reporting continued to be the most frequent deficiencies identified by PCA08 inspectors in 2016, consistent
with prior years' results," the auditing oversight board added,

PwC might be most famous lately for flubbing its role dJt±.2.t:lLAudmnyAxBntL but !ittle•noticed reviews by !hat obscure regulator tell a more consequential
story,

In a December 2017 report on !YLliU?JnMr&L◊JJJLf'1fr&:udrrilnMh\/£n.qwrnJ,,t2, the oversight board said it looked at 56 PwC audit engagemen1s and
discovered deficiencies so sedous that it appeared the favorable opinions PwC issued in 11 of those audits were 1;nfounde<l,

Bolla's ao:::usations add to a broader picture,

Meanwhile, former oversight board employees and leaders of accounting firm KPMG stand accused of engaging in a criminal conspiracy. After KPMG fared poorly
in oversight board inspections, i! recruited employees from the board and tl'l.en used lhem to get confidential information on which audits the hoard was planning to
inspect, Hl.k,,hlJfo:_fr.PtHliln:Wn:LdbUH! in January 2018,

If lhe charges in the indictment are true, key personnel at one of the wm!d's biggest accounting firms had corrupted the system mean! to make accountants more
accountable,

Some of the key players in the system today are themselves veterans of 1he accounting industry,

In December 2017, the SEC appointed LCscm;;>htld\iJhh\Ltkh1xLL,mi:hm lo tho oversight board, One of lhe ffve new board members, James G, Ka.iser, joined the
board from PwC, where he was responsible for "innovati<m in auditing; the SEC sa.id. Kaiser hart been with PWC for 38 years,

Many expect the oversight board's new leadership to lake a much more hands---off approach lo regulating au<fi!ing firms following showdowns over the last board
chairman's efforts to 1trpn1:;thq1 <'-0,;;;-w-g;,Ni[iy rvin- "Obviously \here has been some tension that has built up over the years, particularly between the firms, the
business lobby and the board," Michael Shaub, an accounting professor at Texas A&M Universily, bklri'N~WJI/ S,tngJ Jpurnt,/ after the SEC made the
appointments, "!t looks like lhey afe reconslltutiog rL It's mernUy a reset,''

In Jhe Uf0itJ'l1bJt\& armounc!ng the appointments, SEC Chief Acwuntant Wesley Bricker pronounced the new members "well qualified to lead the PCAOB,"

Bricker, too, personifies the close ties between the accounting intltJstry and its overseers, According to an Rttli,11Ll'.2, he joined the SEC from
PricewatemouseCoop<:!rs LLP,


Damages
A recent hdi,n,,lyoHr\fdhq agains1 PwC delivered a reminder of why audits malter,

Year after year, from 2002 through 2008, PwC issued so•ca!!ed 'clean" audit opinions on The Colonial BancGroup Inc,, parent of Colonial Bank, which was one of
!he largest banks in the United States, Then, in 2009, amid the wider financial crisis, FBl agents raided Colonial, state regulators closed it the FO!C stepped in, and
the company sought bankruptcy protection,

The bank had been the victim of a long,,running mu!ti,bl!!ion dollar fraud, and PwC hacl missed      a, 1he court recounted, A federal judge declared in December 2017
that the audit firrn had been negligent

The FDIC has Jthu!,Jg,__Q.0.Pi. lo order PwC to pay damages of $625,3 million, PwC hL'.LiUfoii'Ji that the FDIC is entit!e<l to less than half lhat amount S306, 7
million.

In a February' 2018 settlement with the Justice Department for allegedly failed audits of another company involved in the same fraud, auditor Deloitte & TotJche
agreed lo pay tH/5.rJW;,.n, In a statement provided by Deloitte spokesman Jonathan Ganda!, the firm defende<l its performance, "Deloitte & Touche is deeply
committed to the highest standards of professionalism, and we stand behind this wor',- that dates back over a decade," the fim1 said,

Turner, the former chief accountant at the SEC, told POGO that, for a while, it appeared that auditing had improved, The scandals at companies such as Enron and
Work!Com and the demise of their audit firm, Arthur Andersen, "shook a lot of people up," Turner said, But, as Tumer sees if, the effect has been wearing off, and
the quality of auditing "has s!1pped back , , , even to the point of where we were before_"

PwC's recent difficu!ties stretch al! lhe way to India, where, amid the fal!oHI from a major p(;<,O)Pfr>; j'r,,ud, the audit firm's Indian affiliate in January 2018 was
n.rtJ/)hirt..ftnr.r..?vsUtnu.JltJt.r:Lr-.rrrvrnJr.1 for two years.
Responding to the ban, the PwC India firm said there was 'no intentional wrongdoing l>y PIN fim1s' in the frnud, which took place almost a decade ago at a company




                                                                                                                                                             Sarrett000046
                                                                                 JX28-46
                     Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 48 of 53
t"-al!ed S,it;pun. •we have hov1ever learnt the lessons of Salyam and invested heavily over the last nine years in building a robust and high quality audit practice/' the
firm added-apparently implying that it did not have a robust and high qualily audit practice before the fraud.

PwC's recent problems also extend to Silicon Val!ey-basBd Facebook. In its role as a monitor for the Federal Trade Commission, Jim t-faw _Y,vk}1mes_r19ortud,
PwC effectively gave Facebook's privacy protections a clean bill of health.

PwC effectively gave Facebook's privacy protections a clean bill of health.

·111 our opinion, Facebook's privacy controls were operating with sufficient effectiveness to provide reasonable assurance to protect the privacy of covered
information," PwG said ir;)N m,~,;,;WN\E~nt, which covered thf:~ two-year period ending February 11, 2017,

During that period, rue Times reported, "Facebook was aware that a researcher based in Britain, Aleksandr Kogan, had provided Cambridge Analytics with private
Facebook data from millions of users, Cambridge Ana!ytica, which later worked for the Trump campaign, used the information to build psychological profiles of
American voters before the 2016 election,"


Hitching a Ride
In 2017, after he flied his whislleblower complaint against Pv-iC, Botta had a series of C<:l!!S and meetings wilh officials from the SEC.

As Bolla recounted, one official zeroed in on a scene Botta described in lhe complaint-an episode that, as Botta saw it, seemed to symbolize a breakdown of
audftor independence.

During a Pv-iC meeting in early 20'16, Botta had written, staff members were shown a slide of a PwC audit team in front of a private jet ll was the aircraft of the CEO
of a company PwC was audiling.

According lo Botta, a Pv-iC senior manager explained that when the flight the auditors were supposed to take was cancelled, the CEO "look, the whole team on his
private je!" a.nd flew them to the San Jose area so they could make it to a PwC party.

According to Botta, the PwC senior manager displaying the picture presented it as an illustration of best practices--showing lhal lhe auditors had a great
relationship wlth their client.

One PwC partner who witnessed that presentaHon was "dearly unhappy about it" Botta added.

it appeared Botta had go!\en the SEC's attention. In an email dated Febrwary 22, 2{}17, a senior attorney in the SEC's Division of Enforcement thanked Botta for his
tirne that day. The email suggested the SEC had opened a file; the SLJbject line read, "In the Matter of PficewatemrmseCoopers Aud!tor Independence Inquiry (NY•
09482)-'


Escorted from the Building
In the weeks that followed, Botta !earned from PwC !hat that the SEC was looking into PwC's auditing of one of the companies named in his whlsUeblower
complaint, Bella's lawsuit says.




      92, Defendants engaged in unlawful retaliatory ernployrnent practices prohibited by 18 U,S,

      Code § I5 l 4A., by terminating and othenvise retaliating against Plaintiff because Plaintiff ,vas

      and is a bonafide whistleblov<leL




PwC opened an internal probe and questioned Botha repeatedly, he sald,

In June 20"!7, PwC supervisors told Botta that, as a resu!l of a restructuring at the fim1, he should look for a new job, the lawsuit says. Then, h August 2017, Botta
was summoned to a meeting at which PwC Vice Chairrrian Kevin Baldwin and a human resources leader flred him, the lawsuit says. Botta. was immediately
escorted from the building, the suit says,

Bot1a told POGO that he was accused of falsifying- work papers,




                                                                                                                                                       Sarrett000047
                                                                              JX28-47
                      Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 49 of 53
According to his lawsuit, PwC knew Bolla was the whistleblower and gave a false reason for firing him,

SEC enforcement lawyers who communicated with Botta about hls complaint referred POGO to the SEC's press office, where agency spokesman John Nester
declined to comment The SEC generaUy refrains from commenting on whether it has opened an investigation or on !he status of its investigations, lhe agency's
website vq1!drq,

However, in February 201 B, Botta said, his attorney got a cal! from the whislleb!ower office at the SEC, The SEC official said UHz agency would not be pursuing an
enforcement action against PwC,
Bolla said he is awaiting written confirmation of that decision,


Project On Government Oversight (POGO)
11GG G Street, NW, Suite 500 Washington, DC 20005
Phone: (202) 347"1122 Fax: (202) 347•1116 Email:

Our Mission:
Founded in 198'1, the Project On Government Oversight is a nonpartisan independent watchdog that champions good government reforms, POGO's investigations
into corruption, rnlsconduct, and conflicts of interest actiieve a more effective, accountable, open, and ethical federal go11emment
POGO's SecureDrop available via Tor: hllp:/fdqeasamlt3j!d2kz,onion




                                                                                                                                                    Sarrett000048
                                                                            JX28-48
 Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 50 of 53




                                    Ed Sarett, M.A.
                         Licensed Marriage and Family Therapist
                                           #48759
                               1550 The Alameda, Suite 303
                                   San Jose, CA 95126
                                      408.230.2652



January 3, 2018

Re:     Mauro Botta

To Whom It May Concern:

      I have been working \.Vith Mauro Botta in weekly sessions since September 20,
2017. The dates of treatment are as follows:

9/20                           1111
9/27                           11/8
10/3                           11/15
10/11                          11/29
10/l8                          12/6
10/25                          12/13

In my first entry in my notes, I mention that the presenting problem was anxiety with a
couple of incidents of panic attacks, and that the principal stressor described by the client
,vas the loss of his job as an auditor at PwC and a desire to return to work there. I make
no other mention of his former employer in subsequent notes. Thank you.

Sincerely,               G
             ¥
Ed San-ett




                                                                                                Sarrett000049
                                         JX28-49
          Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 51 of 53



@)        AUfflORJZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                             (This form bas been approved by the New York State Department of HeaJlhJ
                                                                                                                   OCA OfflclaJ Form No.: 9611



 Patient Name
                                                                                                              I
                                                                              Date of Birth                    Social Security Number
 MAUROBOTI'A
 Patient Address
                                                                             I   10/16/1018                        XXX-XX-XXXX

 88 East San Fernando Street, Apt 1308, San Jose, CA 95113
I, or my authorized representative, request that health infonnation regarding my care and treatment be released wi set forth on this form:
In accordance with New York Slate Law and the Privacy Rule of the Health Inswance Portability and Accountability Act of 1996
(HIPAA), I understand that:
1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only ifl place my initials on
the appropriate line in Item 9(a). In the event the health information described bc1ow includes any of these types ofinformation, and I
initial the line on the box in Item 9(a), I specifically authorize release of such infonnation to the person(s) indicated in Item 8.
2. If I am authorizing the release of HIV-related. alcohol or drug treatment, or mental health treatment infonnation, the recipient is
prohibited ftom mdisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that I have the right to request a list ofpeople who may receive or use my HIV-related information without authorization. If
I experience discrimination because of the release or disclosure of HIV-related information, I may contact the New Yodc State Division
of Human Rights at (212) 480-2493 or the New Yodc City Commission or Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the heaJth care provider listed below. I understand lhat I may
revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this aulhorizalion is voluntary. My treatment, payment, enrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
redisctosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DO~ NOT AUTIIORIZE YOU TO DISCUSS MY HEALffl INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9 lh"l,
 7. Name and address ofhealth provider or entity to release this information:
   Ed Sarrett- 1550 The Alameda, Suite 303, San J'ose, CA 95126
8. Name and address or person(s} or category of person to whom this information will be sent:
   Alexander G. Cabeceiras, 1 Penn Plaza, 49th Floor, Suite 4005, New York, New York 10119
9(a). Specific information to be released:
      □ Medical Record from (insert date)                              to (insert date)
      13 Entire Medical Record, including patient histories, office notes (except psychotherapy notes}. test results, radiology studies, films,
         refm-als, consults., billing records, insurance records, and records sent to you by other health care providers.
      □ Other:                                                                              Include: (Indicate by Initialing}
                                                                                                       Alcohol/Drug Treatment
                                                                                                       Mental Health Information
Authorization to Discms Health Information                                                             HIV-Related Information
  {b) □ By initialing here                    I authorize Dr. Ed Sarrett
                                 Initials                               Name of individual health care provider
      to discuss my health information with my attorney, or a governmental agency, listed here:
                                            ALEXANDER
                                              ,       G. CABECEIRAS. Em.
                                                 /Firm Name or Govcmmcn!al ARencv Name)
10. Reason for release of' infonnation:                            11. Date or event on which this authorization will expin::
    □ At request of individual
    Fa Other: I AW S " if-
12. If not the patient, name ofperson signing form:                13. Authority to sign on behalf of patient:
                                                                         .                                    ..
AU items on this fonn have been completed and my questions about this form have been answered. In addition, I have been provtded a
                                                                                                                                      .
copy of the fonn.

                                                                           Date: _ _ _ _ _ _ _ _ _ __
  Signature of patient orrepresentative authorized by law.
 • Human Immunodeficiency Vims that causes AIDS. ne New York State Public Heaffll Law protccb mformatlcm which reiucnably could
   ldeatlfy someo11e u bmug mv symptoms or bafedion and mrormatfoo regarding a person's contacts.




                                                                                                                                          Sarrett000050
                                                                 JX28-50
Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 52 of 53




                                                                      Sarrett000051

                             JX28-51
     Case 3:18-cv-02615-AGT Document 159-51 Filed 02/08/21 Page 53 of 53




                                 DECLARATION OF ED SARRETT

        I, Ed Sarrett, do hereby declare and state:

        1.       I am a marriage and family therapist practicing in San Jose, CA. I have personal

knowledge of the facts set forth in this Declaration and, if called as a witness, could and would

testify competently to such facts under oath.

        2.   ·   On November 6, 2018, Plaintiff and Defendants served me with a Subpoena to

Produce Documents, Information, or Objects or to Permit Inspection ofPremises in a Civil

Action on me in the above-entitled action (the "Subpoena").

       3.        Documents were produced in response to the Subpoena on ~ - ' 2018.

(collectively, the "Records").

       4.        The Records are true and correct copies of business records that were prepared or

compiled by myself or personnel acting on my behalf in the ordinary course of business at or

near the time of the acts, conditions, or events recorded. The Records were kept and maintained

in the course of regularly conducted business activity.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best ofmy knowledgetplg

       Executed on this     ,0     day of   ~ at                ~ ~ San Jose, CA.

                                                                      Ed Sarrett




                                                 - 1-



                                                                                                    Sarrett000052

                                                JX28-52
